CrowNHArt, J.
This case was tried with the case of Katherine Stoffle v. Fred C. Hilker and James Hilker, and was presented on the same bill of exceptions. It presents substantially the same questions. The claim here was for the damages suffered by the parents of the injured child. The jury rendered one verdict, found for plaintiffs, and assessed their damages at $2,500.
The court set aside the answers of the jury finding defendants guilty of negligence, and rendered judgment in favor of defendants dismissing plaintiffs’ complaint. Plaintiffs appeal. The case is governed by the decision in Katherine Stoffle v. Fred C. Hilker and James Hilker, ante, p. 414, 207 N. W. 685.
By the Court. — The judgment of the circuit court is.reversed, with directions to the circuit, court to restore the answers of the jury to the third and fourth questions’ in the verdict, and to enter judgment in favor of the plaintiffs on the verdict of the jury.